Citation Nr: 0326221	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-08 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  The veteran was also a member of the U. S. 
Navy Reserve from March 1950 to March 1962, and a member of 
the U. S. Coast Guard Reserve from June 1963 to March 1984, 
with periods of active duty for training each year from 1963 
to 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), which denied the benefit sought on 
appeal.  

The Board finds that the evidence raises the issue of 
entitlement to service connection for tinnitus.  This matter 
is referred to the RO for appropriate action.


REMAND

A review of the evidence reflects that the veteran was 
exposed to extensive acoustic trauma during service in WW II 
and as a member of the U. S. Coast Guard Reserve (USCGR).  

The claims file contains a USCG record of computation of 
retirement point credits which lists the veteran's number of 
days of active duty (ACDU)/active duty for training (ACDUTRA) 
for each year from 1963 to 1984.  The number of days of such 
duty per year, dated from June to June, ranges from 0 to 175 
days.  

The claims file also contains copies of ten USCG records 
documenting the veteran's active duty training orders showing 
orders to report for ACDUTRA for various maximum lengths of 
time beginning no later than cited dates.  These orders cover 
dates from January 1979 to September 1983, with the following 
types of training specified: gunnery range support, support 
gunnery, pistol training, small arms instructor support, 
marine law enforcement school, gunnery school instructor 
support, range support, and range officer support.  

Reserve examination reports in 1979, 1981 and 1983 contain 
diagnoses of bilateral high frequency hearing loss.  A VA 
examination dated in December 1997 confirmed the presence of 
hearing loss.  In view of these facts the Board finds that a 
VA examination, to include an opinion concerning the etiology 
of the hearing loss, is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.A VA examination by an ear specialist 
(M. D.) should be conducted to determine 
the nature, severity, and etiology of the 
veteran's bilateral hearing loss.  In 
addition to an audiology examination, any 
other tests deemed necessary should be 
performed.  The examiner should obtain a 
detailed history regard noise exposure 
during service and as a civilian.  The 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the bilateral hearing loss is 
related to service, to include inservice 
noise exposure? A complete rationale for 
any opinion expressed should be included 
in the report.

2.  Thereafter, the RO should 
readjudicate the claim currently in 
appellate status.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




